      Case: 1:20-cv-00350-CAB Doc #: 13 Filed: 02/15/21 1 of 5. PageID #: 61




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 CHARLES I. EVANS,                              )    CASE NO. 1:20-CV-00350-CAB
                                                )
        Plaintiff,                              )    JUDGE CHRISTOPHER A. BOYKO
                                                )
        v.                                      )    DEFENDANT SYNENBERG &
                                                )    ASSOCIATES, LLC’S PRE-TRIAL
 SYNENBERG & ASSOCIATES, LLC,                   )    NOTICE & BRIEF
                                                )
        Defendant.                              )


       Now comes Defendant Synenberg & Associates, LLC, by and through undersigned

counsel, and respectfully submits this Pre-Trial Notice & Brief in the above-captioned case.

       A Brief detailing undersigned counsel’s Notice is attached hereto and incorporated by

reference herein.




                                                    Respectfully submitted,

                                                    /s/Roger M. Synenberg
                                                    ROGER M. SYNENBERG (0032517)
                                                    Synenberg & Associates, LLC
                                                    55 Public Square, Suite1331
                                                    Cleveland, Ohio 44113
                                                    (216) 622-2727
                                                    (216) 622-2707 FAX
                                                    rsynenberg@aol.com
      Case: 1:20-cv-00350-CAB Doc #: 13 Filed: 02/15/21 2 of 5. PageID #: 62




                                       NOTICE & BRIEF

       On February 17, 2020, Plaintiff Charles I. Evans (Griffin) filed his Complaint with jury

demand against Synenberg & Associates, LLC. The Factual Allegations of Plaintiff’s Complaint

can be summarized as follows:

   1. Plaintiff obtained a loan in the amount of $12,005.40 for the Spring 2011 semester at the
      University of Akron.

   2. Funds totaling $7,946.00 were applied to the Plaintiff’s account with the University of
      Akron.

   3. Plaintiff received the remaining $4,059.40.

   4. Plaintiff withdrew from the University.

   5. As a result of his withdrawal and lack of repayment, Plaintiff accrued debt relating to his
      educational loan with the State of Ohio.

   6. Defendant Synenberg & Associates, a debt collector, attempted to collect the outstanding
      debt, with interest.

       Defendant Synenberg & Associates is a debt collector for the State of Ohio, specifically

the Ohio Attorney General’s Office. Defendant attempted to collect the debt accrued by Plaintiff

as a result of his withdrawal from the University of Akron. Plaintiff refused to pay his account

balance with interest and subsequently sued Defendant for statutory damages, actual damages, and

attorney’s fees and costs in connection with his debt.

       On May 8, 2020, Defendant Synenberg & Associates, LLC filed their Answer [ECF No.

9] to Plaintiff’s Complaint.

       The last communication Defendant Synenberg & Associates had with Plaintiff’s counsel

(prior to Plaintiff’s most recent email on February 12, 2021 email regarding damages) was on May

14, 2020 pertaining to the exchange of discovery which was deemed complete at that time.




                                                 2
          Case: 1:20-cv-00350-CAB Doc #: 13 Filed: 02/15/21 3 of 5. PageID #: 63




           On January 15, 2021, this Honorable Court set a telephonic Case Management Conference

for February 19, 2021 at 10:30 AM [ECF No. 12]. No substantive action or filings have occurred

in this case since May 8, 2020.

           Defendant Synenberg & Associates, LLC now submits this Notice & Brief indicating the

lack of activity, the recent demand for damages, as well as the settlement of the underlying dispute

pertaining to the above-captioned case.

           On February 25, 2020, the underlying action to this case was filed in the Akron Municipal

Court.1 The University of Akron, through Synenberg & Associates, LLC, sought $6,853.08 in

reference to Plaintiff’s outstanding debt to the State of Ohio. On December 29, 2020, Plaintiff

submitted payment to Defendant Synenberg & Associates in satisfaction of the debt surrounding

the underlying lawsuit in Akron Municipal Court. As a result of Plaintiff’s payment, the underlying

dispute was Dismissed with Prejudice by Defendant Synenberg & Associates, LLC on January 20,

2021.

           Plaintiff or Plaintiff’s counsel had not contacted Defendant Synenberg & Associates

regarding this case since May 14, 2020 until their email regarding damages which was received

by Defendant on February 12, 2021.

           WHEREFORE, Synenberg & Associates, LLC, by and through undersigned counsel,

submits this Notice & Brief to this Honorable Court providing the background to this case in an

effort to make the upcoming telephonic Case Management Conference as productive as possible.


                                                              Respectfully submitted,

                                                              /s/Roger M. Synenberg
                                                              ROGER M. SYNENBERG (0032517)
                                                              Synenberg & Associates, LLC
                                                              55 Public Square, Suite1331
1
    University of Akron vs. Charles Griffin, Akron Municipal Court, 20-CV-01550


                                                         3
Case: 1:20-cv-00350-CAB Doc #: 13 Filed: 02/15/21 4 of 5. PageID #: 64




                                      Cleveland, Ohio 44113
                                      (216) 622-2727
                                      (216) 622-2707 FAX
                                      rsynenberg@aol.com




                                  4
       Case: 1:20-cv-00350-CAB Doc #: 13 Filed: 02/15/21 5 of 5. PageID #: 65




                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 15, 2021 a copy of the foregoing was filed electronically.

Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt. All other parties will be served by regular US mail. Parties

may access this filing through the Court’s system.

                                                        s/Roger M. Synenberg
                                                        ROGER M. SYNENBERG




                                                   5
